 AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                          Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                            Middle District of Tennessee

                UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                   V.                                     (For Revocation of Probation or Supervised Release)

                     JUSTIN TYLER CARTER
                                                                          Case No. 3:14-cr-00166
                                                                          USM No. 22621-075
                                                                           Kerry Havmaker
                                                                                                     Defendant's Attorney
THE DEFENDANT:
1!   6   admitted guilt to violation of condition(s)         1 and 2                       of the term of supervision.
❑ was found in violation of condition(s) count(s)                                    after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number                 Nature of Violation                                                             Violation Ended
1                                 Failure to participate in a mental health program                              06/02/2020

2                                  Failure to notify probation of change in residence                            08/08/2019




       The defendant is sentenced as provided in pages 2 through              4      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 ❑ The defendant has not violated condition(s)                                and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec, No.: 4257                                                    06/02/2020
                                                                                               Date of Imposition of Judgment
 Defendant's Year of Birth:             1985

 City and State of Defendant's Residence:                                                             Signature of Judge
 Westmorelane, Tennessee
                                                                                    Eli Richardson, United States District Judge
                                                                                                Name and Title of Judge
                                                                                                 j                          A
                                                                                                              Date




                   Case 3:14-cr-00166 Document 84 Filed 06/17/20 Page 1 of 4 PageID #: 275
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page   2   of   4
DEFENDANT: JUSTIN TYLER CARTER
CASE NUMBER: 3:14-cr-00166


                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of
Time Served effective June 11, 2020 (approximately 9 months)




     ❑ The court makes the following recommendations to the Bureau of Prisons:




     ❑ The defendant is remanded to the custody of the United States Marshal.

     ❑ The defendant shall surrender to the United States Marshal for this district:
          ❑    at                               ❑ a.m.        ❑ p.m. on
          ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ❑    before 2 p.m. on
          ❑    as notified by the United States Marshal.
          ❑    as notified by the Probation or Pretrial Services Office,

                                                                   RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                      to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                       52
                                                                                           DEPUTY UNITED STATES MARSHAL




               Case 3:14-cr-00166 Document 84 Filed 06/17/20 Page 2 of 4 PageID #: 276
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                    Judgment—Page   3   of   4
DEFENDANT: JUSTIN TYLER CARTER
CASE NUMBER: 3:14-cr-00166
                                                     SUPERVISED RELEASE
Upon release from imprisomnent, you will be on supervised release for a term of :
 After defendant's release from custody on June 11, he shall continue his previously imposed term of supervised
 release, with the same conditions, as well as those listed on page 4 of this Judgment.




              Case 3:14-cr-00166 Document 84 Filed 06/17/20 Page 3 of 4 PageID #: 277
 AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                        Sheet 3B — Supervised Release
                                                                                       Judgment—Page   4   of     4
 DEFENDANT: JUSTIN TYLER CARTER
 CASE NUMBER: 3:14-cr-00166

                                   ADDITIONAL SUPERVISED RELEASE TERMS
Upon release from custody, defendant shall immediately report to the United States Probation Office to participate in a
drug test and receive any addiitonal reporting instructions as required.

The defendant shall then be transported by defense counsel to Aphesis House, 113 Rayon Drive, Old Hickory, Tennessee
37138, a group home.

The defendant is reside at Aphesis House, shall abide by all group home's rules and regulations and shall not change his
address without advance approval from the probation officer.

The defendant is to be evaluated and treated by Mental Health Coop and to follow whatever course of treatment as
recommended.




               Case 3:14-cr-00166 Document 84 Filed 06/17/20 Page 4 of 4 PageID #: 278
